
	

113 HR 5222 IH: Rental Assistance Housing Preservation and Rehabilitation Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5222
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To increase the unit cap on the rental assistance demonstration of the Department of Housing and
			 Urban Development, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rental Assistance Housing Preservation and Rehabilitation Act of 2014.
		2.Amendments to rental assistance demonstration
			(a)AmendmentsThe matter in the heading Rental Assistance Demonstration in title II of the Transportation, Housing and Urban Development, and Related Agencies
			 Appropriations Act, 2012 (division C of Public Law 112–55; 125 Stat. 673)
			 is amended—
				(1)by striking (except for funds allocated under such section for single room occupancy dwellings as authorized by
			 title IV of the McKinney-Vento Homeless Assistance Act) each place such phrase appears;
				(2)in the third proviso by inserting in excess of amounts made available under this heading after associated with such conversion;
				(3)in the fourth proviso—
					(A)by striking 60,000 and inserting 150,000; and
					(B)by striking or section 8(e)(2); and
					(4)in the penultimate proviso by striking and 2013 and inserting through 2016.
				(b)ApplicabilityThe amendments made by subsection (a) shall apply only to any amounts that are made available for
			 fiscal year 2014 or any fiscal year thereafter for carrying out the
			 demonstration program established under the heading referred to in
			 subsection (a).
			
